                   Case 6:20-cv-00475-YY     Document 19       Filed 12/17/20    Page 1 of 1



 1

 2

 3                             IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON
 4

 5   DAWNELLE BROWN,                                     Civil No. 6:20-CV-00475-YY

 6            Plaintiff,

 7            v.                                         ORDER FOR ATTORNEY FEES
                                                         PURSUANT TO 28 U.S.C. § 2412(D)
 8   ANDREW SAUL,
     Commissioner of Social Security,
 9
              Defendant.
10
              Based upon the Stipulation of the parties, it is hereby ordered that attorney fees in the
11
     amount of $5,603.47 shall be awarded to Plaintiff pursuant to 28 U.S.C. § 2412(d) (EAJA).
12
              If it is determined that Plaintiff’s EAJA fees are not subject to any offset allowed under
13
     the Department of the Treasury’s Offset Program, see Astrue v. Ratliff, 130 S.Ct. 2521 (2010),
14
     then the check for EAJA fees shall be made payable to Dellert Baird Law Offices, PLLC, based
15
     upon Plaintiff’s assignment of this fee to her attorney. Any check for EAJA fees shall be mailed
16
     to Plaintiff’s counsel at Dellert Baird Law Offices, PLLC, 2805 Bridgeport Way W, #23,
17
     University Place, WA, 98466.
18
              IT IS SO ORDERED.
19
                           17th
              DATED this ____________          December
                                      day of ________________________, 2020.
20

21
                                                            /s/ Youlee Yim You
22                                                        UNITED STATES MAGISTRATE JUDGE

23

24

     Page 1         ORDER
                    [6:20-CV-475-YY]
